Title: Catharine Louisa Salmon Smith to Abigail Adams, 27 April 1785
From: Smith, Catharine Louisa Salmon
To: Adams, Abigail


     
      My Dear Sister
      Lincoln April 27 1785
     
     Your kind Letter of the 15th. December came to me last week, and should I pretend to describe the innate Plesure I felt on the perusal, words would be wanting in the description. I most ardently wish to see you, and hope it will not be many years before I shall have that pleasure.
     I realy wish that those customs you speak of were indeed adopted here. I have more reason to wish it than many others, haveing been too much used to be considered as a Species apart from the Lords of the Creation. There are very few but what wishes it, yet have not resolution to bust those Magick fetters which that tyrant Custom has shackeled them with.
     You must not expect news from the shades of Lincoln. I know but very little of what passes in the gay world. My imployments or diversions do not often extend beyond the little circle at my own fire side. I am indeed so vain as to think that nothing I can say will afford more satisfaction to you than to tell you we are in fine Health, my little Girls and Boys are very good, and I have had nothing to interrupt my Domestick peace and tranquility. I have the inexpressible happiness to see my little tribe reward and justify my cares, by paying a strict attention to what I injoin upon them. I look forward with many pleasurable ideas. You may judg with what pleasure I go through the task of instructing them (for I have no schools to send them to) when I hear them commended for their good behaveour by every mouth. You will say I write with the partiality of a fond mamma, but you I hope will excuse it.
     We have had the most severe Winter and Spring that I ever remember—the Snow so deep that the Roads have been impassable for two months past. Never was such a time known in this part of the Globle before. Yesterday I went to Concord, the first time I have been in a Chaise for more than Six months.
     Mr. Smith I have seen but once since I came to Lincoln. It grieves me to say that fame speaks him to be the same he has been for many years.
     Judg Russell and the Ladies I saw last Sunday. They Present their regards. The Children send their most humble Duty.
     Remember me to Mr. Adams Miss Nabby and Mr. John and beleive me ever Your most obliged and affectionate Sister
     
      Catharine L. Smith
     
     
      Louisa is grown very tall, and has injoyed a good state of health ever since she has been here, excepting now and then a pain in her side and shoulder.
     
    